COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  TOMAS GUTIERREZ,                               No. 08-19-00085-CV
                                     §
                  Appellant,                       Appeal from the
                                     §
  v.                                              143rd District Court
                                     §
  MARY JANE RIOS,                              of Reeves County, Texas
                                     §
                   Appellee.                   (TC# 17-05-21962-CVR)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 18, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 18, 2020.

       IT IS SO ORDERED this 20th day of December, 2019.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.